Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are pending in the instant application.

Priority
	The instant application claims priority to the European Patent Application No. 18167281.7, filed April 13, 2018.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/09/2020 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement has been considered by the examiner. Please see attached annotated Forms 1449.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 19 is a product claim comprising claim 1 for application to plants and/or habit thereof. The intended use language does not add further limitations nor does it provide any structural differences from claim 1. 
Claim 20 is a product claim comprising a composition according to Claim 1. However, claim 1 is also a product claim of Formula (I) in various insecticidal compositions. Claim 20 does not add further limitations nor does it provide any structural differences from claim 1.
Claim 21 is a product claim for controlling insects. The intended use language does not add further limitations nor does it provide any structural differences from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Himmler (US 2019/0202837 A1, PCT Filed Date 2017-07-31) in view of Popp et al. (WO 2014 187846 A1), Unknown (JP 2017508778 A, Published 2017-03-30, translated) and Aoki (TW 201626894 A, Published 2016-08-01, translated). 

Himmler teaches Formula XI (Formula I in this application) wherein R8-R12 are independently hydrogen, methyl, ethyl, phenyl, fluoroalkyl having one or 2 carbon atoms and one to fluorine atoms, halogen (claim 1). 
Himmler does not teach Formula XI to be used in an insecticide composition but does teach that such compounds can be used as insecticides (page 1, paragraph [0001]).
Popp et al. teach pesticide compositions comprising tetramic acid derivatives similar to those taught by Himmler, see claim 1, for example. In some embodiments, Popp et al. teach wetting agents may be surface active agents such as sodium di-isopropyl- and tri-isopropyl-naphthalene sulphonates (page 33, line 12-15). In some embodiments, Popp et al. teach kaolin or silicas as an example of solid carriers (page 24, line 17), and further insecticidal active ingredients such as imidacloprid (page 37, line 10). Popp et al. teaches compositions can also comprise further auxiliaries such as antifoams, preservatives (page 29, line 5). 
Popp et al. does not teach compositions to include specific basic salt such as diammonium hydrogenphosphate, dispersant such as copolymers of maleic acid/olefins, structure former such as polyurethane or polyacrylic, or complexing agents.
Unknown teaches active ingredient combination having insecticidal properties. In some embodiments, the invention further includes organic or inorganic ammonium salts such as diammonium hydrogen phosphate (page 16, 3rd paragraph), and/or retention promoters such as dioctylsulfosuccinate (page 16, 3rd paragraph). JP also teaches some embodiments to include emulsifiers, foaming agents, dispersants, or wetting agents such as salts of polyacrylic acid (page 17, last paragraph) and customary complexing agents (page 18, 3rd paragraph).
Unknown does not teach the use of olefin/styrene or methacrylic copolymers as a dispersant agent. 
Aoki teaches pest controlling agent composition and, in some embodiments, to include binder or the adhesion-imparting agent such as copolymer of olefinic acid and styrene, methacrylic copolymer (page 17, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Formula (XI) taught in Himmler with fillers such as kaolin, wetting agents, other insecticidal active ingredients, and other customary auxiliaries taught in Popp et al. with basic salt such as diammonium hydrogen phosphate, structure former such as polyacrylic component, complexing agent taught in JP 2017508778 A, and further with binder agents such as copolymer of olefinic acid and styrene or methacrylic copolymer taught in Aoki. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine such conventional ingredients in a conventional insecticide composition to make an effective insecticide.

	Regarding claim 2, formula (XI) taught in Himmler is discussed and applied to claim 1. Claim 2 further narrows claim 1 interpretation by assigning specific subgroups to W, X Y, A and B. These specific assignments are still represented in formula (XI) as taught in Himmler (claim 1). 

	Regarding claim 3, formula (XI) taught in Himmler is discussed and applied to claim 1. Formula (XI) can be 5 or 6-membered ketal structure as shown in formula (I-2) of this application.

	Regarding claims 4 and 5, the inclusion of diammonium hydrogen phosphate (DAHP) in an insecticidal composition is addressed above as applied to claim 1.

	Regarding claim 6, the inclusion of copolymers of olefinic acid and styrene, methacrylic copolymers in an insecticidal composition is addressed above as applied to claim 1.
	
	Regarding claim 7, the inclusion of wetting agents such as naphthalenesulfonates and dioctylsulfosuccinate in an insecticidal composition is addressed above as applied to claim 1.

	Regarding claim 8, the inclusion of solid carriers such as kaolin in an insecticidal composition is addressed above as applied to claim 1. 

Regarding claim 11, the inclusion of further active ingredients in an insecticidal composition is addressed above as applied to claim 1.

Regarding claim 12, compounds of formula (I) are addressed above as applied to claim 1.

Regarding claim 18, Himmler teaches formula (XI) and Popp et al. teaches tetramic acid derivatives in insecticidal compositions. Popp et al. further teaches compositions are prepared in a manner such as grinding, screening and/or compressing a solid active ingredient and in the presence of at least one auxiliary. The processes for the preparation of the compositions and the use of the compounds are also a subject of the invention (page 32, line 15). Popp et al. teaches compositions to include water dispersible granules (page 30, line 22). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Himmler (US 2019/0202837 A1, PCT Filed Date 2017-07-31) in view of Popp et al. (WO 2014 187846 A1), unknown (JP 2017508778 A, Published 2017-03-30, translated), Aoki (TW 201626894 A, Published 2016-08-01, translated) and in further view of Jeanguenet et al. (WO 2015/140222 A1) 

Jeanguenet teaches pesticidally active substituted pyridyl carboxamides and in particular insecticidal compositions. In one example (page 62, Example F9), a carrier material was prepared by mixing a urea-based polymer with formaldehyde (Pergopak M) and an aluminum silicate (Kaolin Powder AG). Although Pergopak M was not exclusively used as a ‘structure former’, Pergopak M was used as a carrier to mix with active insecticidal ingredients in a composition for the purpose of eliminating insects.
The current application does not explicitly define what a structure former is, but rather the purpose is defined by the name itself. In Jeanguenet, it is not explicitly used as a ‘structure former’, but was used in an insecticidal composition and thus can behave as a ‘structure former’ since the same Pergopak product was used in an insecticidal composition. 
It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have added Pergopak M (polymethylurea resins) taught in Jeanguenet with other components discussed in claim 1, to yield a predictable result such as creating an effective insecticidal composition.

Claims 10, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Himmler (US 2019/0202837 A1, PCT Filed Date 2017-07-31) in view of Popp et al. (WO 2014 187846 A1), unknown (JP 2017508778 A, Published 2017-03-30, translated), Aoki (TW 201626894 A, Published 2016-08-01, translated) and in further view of Parker (DE 60318259 T2, Published 2008-12-04 translated). 
Parker teaches pesticide compositions that are more environmentally friendly (page 2, 2nd paragraph). Parker also teaches pesticide formulations that contain sucrose and sodium EDTA (page 5, example 1: Comparative Example). The comparative example illustrated that higher mortality of adult houseflies was associated with 10% sodium EDTA baits. 
It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have added salts of EDTA to an insecticidal composition as discussed in claim 1 to achieve benefits such as higher mortality of insects as taught in Parker.

Regarding claim 13, compositions comprising a compound of formula (I) is discussed and applied to claim 1. There are multiple parts to this claim. B) a basic salt consisting of DAHP was discussed and taught above. C) a dispersant consisting of copolymer of olefinic acid and styrene, methacrylic copolymer was discussed and taught above. D) wetting agents consisting of naphthalenesulfonates or dioctylsulfosuccinic acid were discussed and taught above. E) filler consisting of silicates was taught and discussed above. F) structure former consisting of polyacrylic acid was taught and discussed above. G) complexing agent consisting of EDTA was taught and discussed above. H) one or more further active insecticidal ingredients was taught and discussed above. I) one or more further adjuvants was taught and discussed above.

Regarding claim 14, compositions comprising formula (I-2) were taught and discussed above.

Regarding claim 15, Himmler teaches Formula (I).
Himmler does not teach Formula (I) in compositions.
Popp et al. teaches similar tetramic acid derivatives in insecticidal compositions. In one embodiment, amounts of a compound of tetramic acid derivative is 0.0001 to 10% by weight (page 34, line 21). An overlap exists between the weight % of this application and what is taught in Popp et al.
Basic salt is included in insecticidal compositions to neutralize tetramic acid derivatives.
Dispersant and wetting agents are included in insecticidal compositions to prevent clumping and reduce surface tension. 
Fillers are included in insecticidal compositions to dilute and/or carry the active ingredient.
Structure former is not well defined in the specification, but the preferable agent polymethylurea resins are used as structure-modifying additives and/or matting agents.
Complexing agent is included in insecticidal compositions to bind with metal ion.
These are conventional agents that can be added into an insecticidal composition in conventional amounts. The one of ordinary skill in the art would be able to figure out what amount of each agent to use to achieve desired functions.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Himmler (US 2019/0202837 A1, PCT Filed Date 2017-07-31) in view of Popp et al. (WO 2014 187846 A1). Himmler teaches formula (I) as discussed and applied to claim 1.
Himmler does not teach percent by weight of formula (I) and various components in insecticidal compositions.
Popp et al. teaches tetramic acid insecticidal compositions that includes other active ingredients and adjuvants. In some embodiments, active ingredients include tetramic acid compounds and mixtures with other insecticides, fungicides, safeners, adjuvants, and the like (page 29, line 29). In some embodiments, active ingredient percent by weight is 0.5-30% (page 29, line 19). In other embodiments, active ingredient percent by weight is 1-95% (page 29, line 23). 
Claims 16 and 17 state further active and further adjuvants to be 10-35% and 0.1-5% by weight, respectively. These percent by weight overlap with embodiments taught in Popp et al. In view of MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/046889 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim solid composition of formula (I) in the form of water-dispersible granules comprising identical components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SEUNGJAI KWON whose telephone number is (571)272-7737. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN SEUNGJAI KWON/Examiner, Art Unit 1615                                                                                                                                                                                                        /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615